Citation Nr: 1224549	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  02-20 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for residuals of a hemorrhoidectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2001 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which in pertinent part, continued the noncompensable evaluation, effective August 1, 1984, for residuals of a hemorrhoidectomy.  

In a December 2007 rating decision, the RO increased the disability rating for residuals of a hemorrhoidectomy to 20 percent disabling, effective October 13, 2000.  The Veteran was advised of the rating decision, but did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Because the 20 percent disability rating is not the maximum benefit available for the claim on appeal, this appeal continues.   

The Veteran submitted a December 2002 substantive appeal, via a VA Form 9, and requested a personal hearing before the Board in Washington, DC.  A hearing was scheduled for January 2004.  In a January 2004 statement, the Veteran requested a video-conference hearing before the Board.  Pursuant to the February 2004 Board remand request, a video-conference hearing was scheduled for July 2004, but the Veteran did not appear.  Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claim.  38 C.F.R. § 20.704(d) (2011).    

In February 2004, December 2004, December 2005, December 2008, and September 2010 decisions, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

The issue of entitlement to an increased disability rating in excess of 20 percent for status post meniscectomy of the right knee has been raised by the record in an October 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  The Veteran's service-connected residuals of a hemorrhoidectomy are characterized by a single hemorrhoidal tag and by no lay or medical objective findings of impairment of sphincter control, stricture of rectum and anus, or prolapse of the rectum.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent for residuals of a hemorrhoidectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Codes 7332, 7333, 7334, 7335, 7336 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a December 2004 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for an increased evaluation for his service-connected disability, the evidence must show that such disability has gotten worse.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.  Although the December 2004 notice was not issued before the October 2001 rating decisions on appeal, the Veteran has not been prejudiced, as the claim was readjudicated in a September 2005 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, a June 2006 letter included the type of evidence necessary to establish a disability rating and effective date for the service-connected disability on appeal.  Again, although this notice was not issued before the October 2001 rating decisions on appeal, the Veteran has not been prejudiced, as the claim was readjudicated in a December 2007 SSOC.  See Prickett, 20 Vet. App. at 370.  
Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes VA outpatient treatment records from June 2005 to October 2005, March 2008 to February 2009, and May 2009 to August 2011; private treatment records from July 2000 to October 2001, July 2002 to July 2003, February 2005, June 2007, and August 2007; and a February 2010 VA examination report.  The VA examiner reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board acknowledges that the Veteran's most recent VA examination was in February 2010.  Nonetheless, an additional VA examination is not warranted in this case because the Veteran does not contend, nor does the evidentiary record indicate, that his residuals of a hemorrhoidectomy have become more severe since the February 2010 VA examination.    

Pursuant to the Board's September 2010 Board remand request, the RO was instructed, in pertinent part, to obtain and associate with the claims file all treatment records listed in the Veteran's May 2010 VA Form 21-4142 indicating treatment for hemorrhoids at King's Daughter & Sons Hospital.  The RO submitted a request for such records to the identified facility in September 2010 and November 2010, and no response has been received.  In a subsequent November 2010 notice letter and September 2011 SSOC, the Veteran was informed of the RO's unsuccessful efforts and was requested to send any pertinent records he had in his possession.  The Veteran has failed to provide such information, thus the Board concludes that VA's duty to assist the Veteran has been satisfied.  See 38 C.F.R. § 3.159(e).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Rating Legal Criteria 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2011); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Analysis of an Increased Rating for Residuals of a Hemorrhoidectomy 

The Veteran contends that an increased disability rating in excess of 20 percent is warranted for his service-connected residuals of a hemorrhoidectomy.  At VA outpatient treatment sessions, the Veteran complained of constipation, small amounts of blood accompanying painful stools, and pain and itching from fissure and hemorrhoids.  The Veteran also informed the February 2010 VA examiner of occasionally seeing blood stain on tissue paper when he wipes himself.  

Pursuant to the rating criteria for the digestive system, the Veteran's residuals of a hemorrhoidectomy have been assigned the maximum schedular rating available under Diagnostic Code 7336.  See 38 C.F.R. § 4.114, Diagnostic Codes 7336 (2011).  The 20 percent disability rating is assigned where the evidence demonstrates hemorrhoids, external or internal, with persistent bleeding and with secondary anemia or with fissures.  Id.   

Because the Veteran has been in receipt of the maximum schedular rating available for residuals of a hemorrhoidectomy under Diagnostic Code 7336 for the entire rating period on appeal, the Board has considered whether any other additional and pertinent rating criteria for the digestive system may warrant an increased disability rating in excess of 20 percent for the service-connected disability on appeal.  See 38 C.F.R. § 4.114.

Under Diagnostic Code 7332, impairment of sphincter control for the rectum and anus is rated 30 percent disabling when evidenced by occasional involuntary bowel movements, necessitating wearing of pad; 60 percent disabling when there is extensive leakage and fairly frequent involuntary bowel movements; and 100 percent disabling due to complete loss of sphincter control.  Diagnostic Code 7335 indicates that fistula in the ano is rated as for impairment under Diagnostic Code 7332.  Under Diagnostic Code 7333, stricture of the rectum and anus is rated 30 percent disabling for moderate reduction of lumen or moderate constant leakage; 50 percent disabling when there is great reduction of lumen or extensive leakage; and 100 percent disabling when a colostomy is required.  Lastly, under Diagnostic Code 7334, prolapse of the rectum is rated 30 percent disabling when moderate, persistent or frequently recurring; and 50 percent disabling when severe (or complete), persistent.  Id.

In August 2007, the Veteran underwent a colonoscopy and rigid anoscopy and anal sphincter dilation.  Objective findings revealed, in pertinent part, mild prolapse of external hemorrhoids, normal rectal mucosa, and no thrombosis.  A view of the anal canal showed significant ulcerated external hemorrhoids and mucosal ulcerations overlying external hemorrhoids pile which could explain the cause of recurrent rectal bleeding.  The physician concluded that the Veteran's cause of recurrent lower gastrointestinal (GI) bleeding is significant hemorrhoidal disease, chronic constipation could be explained from the hemorrhoidal disease and posterior midline anal fissure which has caused anal sphincter spasm which in turn would cause constipation.  The constipation itself would then create tear of the mucosa which will result in a vicious circle of more constipation and more mucosal tear.  

While there was a notation of anal sphincter spasm in August 2007, at the February 2010 VA examination, the Veteran reported he did not have anal itching, diarrhea, pain, tenderness, swelling, perianal discharge, overt bleeding, thrombosis, fissure in recent times, or fecal incontinence.  Following the clinical evaluation, the VA examiner opined that there was no rationale for hemorrhoids affecting any intraabdominal organs because the reverse was actually true, i.e., multiple intraabdominal problems, including constipation, could either cause or exacerbate hemorrhoids, and the Veteran did not have exacerbated hemorrhoids at this time.  After a full review of the record, the Board finds that the lay and medical evidence of record does not indicate impairment of sphincter control, stricture of rectum and anus, and/or the prolapse of the rectum pursuant to Diagnostic Codes 7332 to 7335, and that an increased disability rating in excess of 20 percent for the service-connected residuals of a hemorrhoidectomy pursuant to these Codes is therefore not warranted.  See 38 C.F.R. § 4.114.  

The Board has considered the reported history of symptomatology by the Veteran regarding the service-connected residuals of a hemorrhoidectomy, and acknowledges that he is competent to report such symptoms because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of the disability on appeal according to the appropriate diagnostic codes.  In this case, such competent evidence concerning the nature and extent of the service-connected residuals of a hemorrhoidectomy has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints and increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Lastly, neither the Veteran nor the evidence of record raises the issue of a total disability rating based on individual unemployability due to the service-connected residuals of a hemorrhoidectomy.  In fact, VA outpatient treatment records documented the Veteran did factory work in May 2008 and indicated that he was employed in September 2008.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Extra-Schedular Consideration

In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is considered contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the Board finds that the schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by the service-connected residuals of a hemorrhoidectomy.  Additionally, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, referral for extra-schedular consideration for the service-connected residuals on appeal is not required.





ORDER

An increased disability rating in excess of 20 percent for residuals of a hemorrhoidectomy is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


